Citation Nr: 1120485	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-28 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left second toe amputation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for left second toe amputation due to treatment on February 8, 2006 t the Durham, North Carolina VA Medical Center (VAMC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left second toe amputation.

The record shows that the Veteran has diabetes mellitus with a history of foot ulcers.

On his August 2007 Form 9, the Veteran stated that he underwent diabetic foot care at the Durham VAMC during which his toe started to bleed.  A band-aid was applied and he was sent home.  He reported that his toe became progressively worse and three weeks later, it became necessary to amputate the toe.  In other statements, he contended that on February 8, 2006, his left toe was improperly treated at the Durham VAMC and that such improper treatment led to the amputation of the left second toe.  

The record reflects that after the Veteran had his toenails trimmed by VA in February 2006, he developed an infection in the left second toe and went to the local emergency room for treatment.  His left second toe was amputated on March 4, 2006.  However, emergency room, pre-operating room, operating room, and post operating room treatment records from Pitt County Memorial Hospital have not been associated with the claims file.  The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).  As VA is on notice that there may be additional private treatment records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(1).

Furthermore, VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2) (2010).  The Veteran has not been sent a release so that VA can seek the records of treatment at Pitt County Memorial Hospital.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to report all treatment surrounding his left second toe amputation in March 2006, including treatment at the Pitt County Hospital and ask him to complete authorizations for VA to obtain private treatment records.  If the Veteran fails to complete necessary releases, advise him that he can submit the records himself.  

2.  If any requested records are unavailable, this should be documented in the claims file and the Veteran should be so advised.

3.  If additional records are obtained they, along with the remainder of the claims file, should be referred to the podiatrist who provided the August 2006, VA medical opinion.  The podiatrist should comment as to whether the newly received evidence changes any aspect of the previous opinion.  If the podiatrist is not available, another qualified medical professional should review the claims folder and provide answers to the questions posed in the June 2006 memorandum from the RO to the Chief of Staff of the VAMC in Durham, North Carolina.  The reviewer should provide a rationale for all opinions.

4.  If the claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

